This is an action to recover the statutory penalty for failure to enter on the margin of the record the satisfaction of a mortgage. Code, § 4898. The appellee is the plaintiff, and the appellants the defendants. The court submitted the issues of fact to the jury, whereupon the jury returned a verdict in favor of the defendants. In response to motion for a new trial based, in substance, upon the idea that the verdict was contrary to the evidence, the court awarded a new trial. The rule established in this court is that:
"Decisions granting new trials will not be reviewed, unless the evidence plainly and palpably supports the verdict." Cobb v. Malone, 92 Ala. 630, 635, 636, 9 So. 738, 740.
So where a new trial is awarded on the stated ground, the question, in the appellate court, is whether the evidence "plainly and palpably" supported the verdict. A careful consideration of the conflicting evidence before the court cannot be here pronounced so strongly, plainly, palpably supportive of the verdict as to justify this court in reversing the action of the court in awarding a new trial.
Affirmed.
ANDERSON, C. J., and SAYRE and GARDNER, JJ., concur.